DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-5, 12-13, 16-17, 28-29, and 31-35 are pending for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejection of claim 2-5, and 28-29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the prior Office Action is withdrawn.  However, a rejection is set forth below.
Claims 2-5, 12-13, 16-17, 28-29, and 31-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “anticancer agent” (lines 3, and 11), and the claim also recites “a monotherapeutic anticancer agent” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “cancer antigen” (lines 3), and the claim also recites “tumor antigen” (line 12) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 3-5 are rejected as being dependent upon a rejected base claim.  
Claim 12 recites “an oligodeoxynucleotide comprising a humanized K type CpG oligodeoxynucleotide and polydeoxyadenylic acid, wherein the polydeoxyadenylic acid is disposed on the 3’ side of the humanized K type CpG oligodeoxynucleotide....”
Claim 13 recites wherein the oligodeoxynucleotide is selected from the group consisting of K3-dA40 (SEQ ID NO: 2), K3-dA20 (SEQ ID NO: 4), K3-dA25 (SEQ ID NO: 5), K3-dA30 (SEQ ID NO: 6), and K3-dA35 (SEQ ID NO: 7).
Claim 13 recites the limitation "SEQ ID NO: 3" in 12.  However, there is insufficient antecedent basis for this limitation in the claim. 
However, SEQ ID NO: 3 recited in claim 13 comprises a sequence wherein the polydeoxyadenylic acid is 5’ to the humanized K type CpG oligodeoxynucleotide.  See the sequence of SEQ ID NO: 3: 5’-aaaaaaaaaa aaaaaaaaaa aaaaaaaaaa aaaaaaaaaa atcgactctc gagcgttctc-3’. This sequence does not find support in claim 12.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “anticancer agent” (lines 4, and 12), and the claim also recites “a monotherapeutic anticancer agent” (line 3) which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “cancer antigen” (lines 3-4), and the claim also recites “tumor antigen” (line 12) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 16 and 17 recite the limitation "the reticuloendothelial system..." in claim 12.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 31 recites the broad recitation “cancer antigen” (lines 3), and the claim also recites “tumor antigen” (line 8) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 31 recites the broad recitation “anticancer agent” (line 4 and 7), and the claim also recites “monotherapeutic anticancer agent” (line 2) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 32 is rejected as being dependent upon a rejected base claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 35 recites the broad recitation “cancer antigen” (lines 3-4), and the claim also recites “tumor antigen” (line 10) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 35 recites the broad recitation “monotherapeutic anticancer agent” (line 4), and the claim also recites “anticancer agent” (line 4 and 9) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 28-29 and 33-34 are rejected as being dependent upon a rejected base claim. 





Claim Rejections - 35 USC § 103
The rejection of claims 2-5, 12-13, 16-17, 28-29, and 31-35 under 35 U.S.C. 103 as being unpatentable over Akira et al. (JP2008-100919A; English Translation) or Narumi (WO2006/035939A1) in view of Mochizuki et al. (2011; see IDS 10/28/2019), and further in view of Cheung et al. (US 8,323,644B2), Knolle et al. (US 2016/0008460A1) and Kitahata et al. (IDS 06/23/2017, references #2 and 3), is withdrawn for the following reasons:
Applicants have provided a Declaration under 37 CFR section 1.130(a), by Dr. Ishii, to disqualify Kitahata et al. references (#2 and #3) as prior art by establishing that the disclosure was made by the inventor or a joint inventor, or the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor.
Additionally, the instant rejection is withdrawn in response to Applicant’s Declaration filed under 37 CFR 1.132, wherein the inventors Ishii, Aoshi and Kobiyama attested that the prior art does not specifically teach administration of a K3-Cpg/SpG complex that is administered intravenously as a monotherapeutic, without the administration of a cancer/tumor antigen as set forth in the instant claims.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1633